DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Remarks
The present Office Action is based upon the Applicant’s amendment filed on 11/05/2021.  Claims 15-18, 20-25, 27-32, 34 and 35 are now pending in the present application.
Allowable Subject Matter
Claims 15-18, 20-25, 27-32, 34 and 35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 15, 22 and 29 are allowable in view of Applicant's amendments and arguments as filed on 11/05/2021 (see pages 7-10 of the Applicant’s remarks).
Therefore, claims 15-18, 20-25, 27-32, 34 and 35 are considered novel and non-obvious and are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Ginzburg (US 20060223524 A1) discloses Device, System And Method Of Establishing A Wireless Communication Link.
Kolehmainen (US 20060183462 A1) discloses Managing An Access Account Using Personal Area Networks And Credentials On A Mobile Device.
Lee et al. (US 20060062391 A1) disclose Method And Apparatus For Managing Communication Security In Wireless Network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642